Citation Nr: 0914289	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than June 30, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether a timely notice of 
disagreement (NOD) of the effective date assigned for 
service-connected PTSD in the September 2001 rating decision 
was filed, and to include whether there was a pending claim 
for service connection from October 27, 1992.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In October 2005, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file. 

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C. a 
transcript of that hearing is of record.

In a December 2007 decision, the Board denied entitlement to 
an effective date earlier than June 30, 2000, for the award 
of service connection for PTSD, to include evidence of clear 
and unmistakable error (CUE).  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2008 Order, the Court granted 
a Joint Motion for Remand (Joint Motion) filed by the 
parties, vacating the Board's December 2007 decision.  In 
view of the guidance provided in the Joint Motion, as 
discussed below, issues of CUE are rendered moot by the 
action taken herein and will not be further adjudicated.

The issue of entitlement effective date earlier than June 30, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include from October 27, 1992 will 
be addressed in the Remand section of this document and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was granted by rating action 
of September 2001 and assigned an effective date of the most 
recent claim, June 2000.  In an October 2001 letter to his 
representative at the time, the Veteran noted that he had 
filed a claim and been trying to get VA benefits for PTSD 
since October 1992.  He submitted a copy of the claim.  In 
view of the current posture of the case, this may reasonably 
taken as a notice of disagreement with the effective date 
assigned in the September 2001 rating action. 

2.  A claim for entitlement to service connection for PTSD 
was filed on October 27, 1992 and remained unadjudicated 
until after another claim for PTSD was filed in June 2000.


CONCLUSION OF LAW

1.  The Veteran submitted a timely NOD with the effective 
date assigned for the grant of service connection for PTSD in 
the September 2001 rating decision; that decision is not 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2008).

2.  There criteria for an open claim service connection for 
PTSD from October 27, 1992  have been met.  38 U.S.C.A. 
§ 5101 (West 2002); 38 C.F.R. §§ 3.150, 3.151 (2008); Ingram 
v. Nicholson, 21 Vet. App. 232 (2007); Lamb v. Peake, 22 Vet. 
App. 227 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The Court has held that VA's duties to notify and assist 
contained in VCAA are not applicable to cases, such as this 
one involving earlier effective date claims and CUE, in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Furthermore, in view of the Board's partial grant of the 
appeal before the Board, as to the matters, no further 
development is needed.  Any further development on the claim 
from October 1992 on the merits of the earlier effective date 
may be undertaken as part of the remand development set out 
below.

II.  Was a notice of disagreement filed with the effective 
date assigned for the grant of service connection for PTSD in 
a September 2001 rating action?

Initially, the parties to the Joint Motion agreed that the 
Board erred when it failed to consider whether the October 3, 
2001 document that the Veteran submitted to the RO, wherein 
he stated that he believed he had filed a claim for PTSD in 
October 1992, was a NOD with the September 2001 rating 
decision assigning an effective date of June 2000 for PTSD.  
See Joint Motion, at 4.  It is noted that this document was 
in fact submitted to his representative of the time and then 
to the RO.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).

Consistent with the Joint Remand instructions and the Court's 
Order, the Board will first determine whether the October 
2001 document submitted by the Veteran was an NOD with the 
September 2001 rating decision.

In this regard, a September 2001 rating decision granted 
service connection for PTSD, effective June 30, 2000.  This 
was identified as the date the appellant had filed a claim 
for service connection for PTSD.  The Board has considered 
whether an October 2001 letter submitted to the his 
representative, along with a copy of the Veteran's previously 
unadjudicated October 1992 claim for service connection for 
PTSD is a timely NOD.  The Veteran's October 2001 letter did 
not specifically refer to the September 2001 rating decision 
in technical terms.  Instead, he asserted, essentially, that 
he felt he had filled out a claim for service connection for 
PTSD on October 26, 1992, he never heard anymore about that 
claim, and he felt that his claim "fell out of the system".  

When read sympathetically, the October 2001 correspondence 
from the Veteran, just following the issuance of the 
September 2001 rating decision, reasonably demonstrates the 
Veteran's intent to communicate disagreement with the 
effective date assigned for the grant of service connection 
for PTSD.  Hence, the Board liberally construes the Veteran's 
October 2001 correspondence as a timely notice of 
disagreement with the effective date assigned for PTSD in the 
September 2001 rating decision.  See 38 C.F.R. §§ 20.201, 
20.302; see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991). 

In light of the above, the Board finds that the September 
2001 rating decision is not final, and the issue is a direct 
appeal of the June 2000 effective date for the grant of 
service connection assigned in the September 2001 rating 
decision as discussed below.  The Board notes that the RO has 
issued the requisite statement of the case with respect to 
the issue of an earlier effective date in July 2006 pursuant 
to 38 C.F.R. § 20.200, and the Veteran perfected his appeal, 
which was previously before the Board in December 2007.

Having determined that the September 2001 rating is not 
final, the Board now turns to the matter of an open claim 
since October 27, 1992.

Initially, it is noted that the Board decided the matter as 
to this issue citing the Federal Circuit guidance in Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  As such, it 
was concluded that while not cited, the claim was considered 
adjudicated.  On appeal, in the Joint Motion, the parties 
agreed that the Board erred when it found, under Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) that the May 1993 
rating decision adjudicated the PTSD claim and was final 
because it failed to apply the law regarding pending claims 
and nonfinality.  The parties instead concluded that the 
guidance in Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), concerning a reasonably raised claim that remains 
pending until there is either a recognition of the substance 
of the claim in an RO decision from which a claimant could 
deduce that the claim was adjudicated or an explicit 
adjudication of a subsequent 'claim' for the same disability 
was controlling.  See Joint Motion, at 3.  

With that guidance, the Board now holds that there was a 
claim for service connection for PTSD open from October 27, 
1992.  The claim as to that matter on the merits requires 
additional development as set out below.


ORDER

There was a timely notice of disagreement filed with the 
effective date assigned in the September 2001 rating decision 
that granted service connection for PTSD.  That decision is 
therefore not final, the claim is allowed to this extent.

There is an open claim for service connection for PTSD from 
October 27, 1992 that has not been adjudicated.  The claim is 
allowed to this extent.


REMAND

As a result of the discussion above, the Board concludes that 
the remaining matter must be remanded for further 
development.  There is now a claim for an effective date 
earlier than June 30, 2000 for a grant of service connection 
for PTSD open, to include adjudication of an open claim from 
October 27, 1992.  There is additional development needed 
prior to entry of a decision and the Joint Motion directed 
that as needed development as necessary should be performed.  
(See Joint Motion, p. 5).  As such, the AMC/RO will undertake 
additional development and adjudicate this matter on an 
initial basis.

Effective dates may be premised on dates of claims, dates of 
disability demonstration, or the dates entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, as noted, 
there is a claim open from October 27, 1992.  Evidence on 
file reveals a finding of "some sub-diagnostic PTSD 
issues."  Appellant has testified that he was given Social 
Security disability benefits for PTSD, but this is not 
confirmed by evidence on file.  When evaluated for Social 
Security in 1989, no major mental disorder was found.  
Subsequently there were findings of anxiety and depression in 
1990.  PTSD is subsequently demonstrated as evidenced by the 
eventual grant of service connection.

At the time of an examination conducted for the VA in 
February 2001, he reported that he had been getting 
counseling form 1993 to 1998 for symptoms of anger.  Those 
records do not appear to be on file, nor have they been 
requested.

At a hearing at the RO in 2005 he indicated that he had not 
received treatment for  PTSD from 1992 to 2001 as he had been 
getting treatment for other disorders.  He should be offered 
an opportunity to resolve the contradictions in those 
histories, and an opportunity to identify any treatment that 
he may have received.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The AMC/RO should contact the Veteran 
and request that he provide information 
concerning any treatment he has received 
for psychiatric disorder since 1992 to 
the present, to the extent records are 
not on file.  Specifically, he should be 
asked to identify the approximate dates 
and places of treatment for the 
counseling he reported undergoing from 
1993 to 1998, reported in February 2001.  
He should either provide the records or 
releases to the VA to attempt to obtain 
the records.  If a search is made for 
records that are not located, appellant 
and his representative should be so 
informed.  The claims folder must contain 
documentation of any attempts made to 
obtain the records.

2.  Thereafter, the AMC/RO should 
undertake initial adjudication of the 
issue of entitlement to an effective date 
earlier than June 30, 2000 for a grant of 
service connection for PTSD, to include 
consideration of an open claim from 
October 27, 1992.  If in undertaking 
adjudication additional medical opinion 
is needed, or additional information from 
the Veteran is needed, appropriate 
developmental steps should be undertaken.  
Consideration should also be given to 
whether any additional notice or 
development is indicated by any legal 
changes since the matter was last 
developed.

To the extent the benefits sought are not granted, the 
Veteran and his representative should be provided with a 
supplemental statement of the case and offered an opportunity 
to respond thereto.  Thereafter, the claims file should be 
returned to the Board for further adjudication, to the extent 
such action is indicated.  The Board intimates no opinion as 
to the ultimate outcome of this issue by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


